Detailed Action
This is the final office action for US application number 16/603,018. Claims are evaluated as filed on October 20, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Dorafshr, Orbay, Engstrand, and Roman teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Engstrand’s holding elements are not monolithically formed (Remarks p. 6-7), Examiner notes that such has not been asserted and is therefore moot.
With regards to Applicant’s argument that Orbay’s slot 602, tensioning break-off tab 603, and retaining screw 605 are not monolithically formed with the primary body (Remarks p. 8 and 9), Examiner notes that it has not been asserted that retaining screw 605 is monolithically formed with the primary body. Instead, as detailed in the rejection below and on at least pages 4-5 and 19 of the non-final office action dated July 21, 2022, Orbay specifically discloses that break-off tab is removed by bending at a break-away point (¶67). That is, if one has to break something to remove a portion from another port, then the two portions must have been a single structure/portion, i.e. unitarily or monolithically formed (otherwise breaking would have been unnecessary for removal). Further, as shown most clearly in Fig. 19B, slot 602 is defined by primary body portion 601, where a slot or opening is the absence of material from the primary body. Thus, it is unclear how one can reasonably assert that slot 602 and tensioning break-off tab 603 are not monolithically formed with body 601.
With regards to Applicant’s argument that Dorafshr’s screws are not monolithically formed and never would be since the point of the screws are to screw the device into the skull as disclosed in ¶24 (Remarks p. 8-9), Examiner notes that such has not been asserted and is therefore moot.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: carrying structure in claim 1 line 9, holding element in claim 1 line 10, cranial-bone fastening device in claim 10 line 15, and counter portion in claim 10 line 18, carrying structure in claim 21 line 4, and holding element in claim 21 line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorafshr et al. (US 2015/0105806, hereinafter “Dorafshr”) in view of Orbay et al. (US 2013/0245699, hereinafter “Orbay”).
The claimed phrases “formed” and “manufactured as” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1-7, 12-18, and 20, Dorafshr discloses a positioning device (10) capable of use for positioning of cranial bone portions relative to each other (Figs. 1-6, ¶22) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 1-6, ¶22), the positioning device comprising: a primary body (10) designed to support the cranial bone portions (Figs. 1-6, ¶22), wherein the primary body is created based on representatively individual patient data specific capable of use for a patient to be treated and supplemented by modified anatomical data (¶22 discloses manufacture fit to patients with different size and patient specific contouring), which is obtained by adjusting statistically detected, undeformed skull shapes to deformed parts of a skull, taking into account variations of skull shape (¶22 discloses manufacture fit to patients with different size and patient specific contouring), wherein the primary body comprises a carrying structure (14, Figs. 1-5, ¶27) with an intersecting line-structure (Figs. 1-5), and a holding element (16s, 26s, Figs. 1-6, ¶24) monolithically formed with (Figs. 1-4, ¶s 23 and 29) and protruding outwards from the primary body (Figs. 1-4) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 1-6, ¶28). As to claim 2, Dorafshr discloses that the primary body has a circumferential edge (outer-most edge as best shown in Fig. 2) that limits the carrying structure (Figs. 1-6) and wherein the circumferential edge is formed as a rim (Figs. 1-6) completely enclosing the primary body in a circumferential direction of the primary body (Figs. 1-6). As to claim 3, Dorafshr discloses that the carrying structure has a net-like or lattice-like shape (Figs. 1-6). As to claim 4, Dorafshr discloses that the positioning device has a rear side and a front side (Figs. 1-6), the holding element being arranged on the front side of the positioning device (Figs. 3 and 4). As to claim 5, Dorafshr discloses that the positioning device has a rear side and a front side (Figs. 1-6), the positioning device comprising an inclination on the rear side such that the primary body has a shape of a spherical wedge (Figs. 1-6). As to claim 6, Dorafshr discloses that the primary body is formed as a convex shell (Figs. 1-6). As to claim 7, Dorafshr discloses that the carrying structure has a plurality of recesses or through-holes (36, 40) which are spatially separated from each other by webs (Figs. 1-6). As to claim 12, Dorafshr discloses that the circumferential edge has an approximately constant thickness and/or constant height over a circumference (Figs. 1-6). As to claim 13, Dorafshr discloses that the circumferential edge has an elevation and/or thickening in a height direction of the circumferential edge in an area of the holding element (Figs. 1-6). As to claim 14, Dorafshr discloses that the inclination on the rear side forms an angle of 30[Symbol font/0xB0] to 60[Symbol font/0xB0] such that the primary body a shape of a spherical wedge (Figs. 3 and 4). As to claim 15, Dorafshr discloses that the webs have a polygon shape (Figs. 1-6). As to claim 16, Dorafshr discloses that the webs have a constant and/or uniform thickness (Figs. 1-6). As to claim 17, Dorafshr discloses that the webs have a quadrangular cross-section (Figs. 1-6) with two main limiting surfaces (Figs. 1-6) running towards each other extending predominantly in a second radial direction (Figs. 1-6). As to claim 18, Dorafshr discloses that the two main limiting surfaces approach each other from the inside to the outside forming an angle between 20[Symbol font/0xB0] and 45° (Figs. 1-6). As to claim 20, Dorafshr discloses that the circumferential edge has a height that is between 2 and 4 times as large as the thickness or width of the webs (Figs. 1-6).
Dorafshr is silent to the holding element protrudes outwards from the primary body in a first radial direction of the primary body. 
Orbay teaches a similar device (600, Figs. 19A-19E) capable of use for positioning of bone portions relative to each other (Figs. 19A-19E, ¶67), the device comprising: a primary body (601, portion of 600 comprising 602 and 608, Figs. 19A-19E) designed to support the bone portions (Fig. 19E), wherein the primary body comprises a carrying structure (601, portion of 600 comprising 602 and 608, Figs. 19A-19E), and a holding element (603) monolithically formed with (Figs. 19A-19C, ¶67 discloses that holding element 603 is used to position the carrying structure portion 601 relative to bone until the desired bone position is achieved, a screw is inserted to retain the bone position, and 603 is removed by bending at break-away point 607, i.e. as the structure must be broken to separate the pieces, then the structure must have been a single piece/monolithically formed) and protruding outwards from the primary body in a first radial direction of the primary body (Fig. 19B shows 603 protruding radially) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 19C-19E, ¶67).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the holding element as disclosed by Dorafshr by adding the holding element as taught by Orbay in order to aid in positioning the device until the desired position is reached (Orbay ¶67).

As to claim 21, Dorafshr discloses a positioning device (10) capable of use for positioning of cranial bone portions relative to each other (Figs. 1-6, ¶22) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 1-6, ¶22), the positioning device comprising a primary body (10) designed to support the cranial bone portions (Figs. 1-6, ¶22), wherein the primary body comprises a carrying structure (14, Figs. 1-5, ¶27) with an intersecting line-structure (Figs. 1-5), and a holding element (16s, 26s, Figs. 1-6, ¶24) monolithically formed with (Figs. 1-4, ¶s 23 and 29) and protruding outwards from the primary body (Figs. 1-4) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 1-6, ¶27), wherein the primary body is helmet-like in shape (Figs. 1-4) and extends over a spherical segment of at least 120[Symbol font/0xB0] (Figs. 1-4), wherein the positioning device is manufactured as a single composite structure (Figs. 1-4, ¶s 23 and 29).
Dorafshr is silent to the holding element protrudes outwards from the primary body in a first radial direction of the primary body. 
Orbay teaches a similar device (600, Figs. 19A-19E) capable of use for positioning of bone portions relative to each other (Figs. 19A-19E, ¶67), the device comprising: a primary body (601, portion of 600 comprising 602 and 608, Figs. 19A-19E) designed to support the bone portions (Fig. 19E), wherein the primary body comprises a carrying structure (601, portion of 600 comprising 602 and 608, Figs. 19A-19E), and a holding element (603) monolithically formed with (Figs. 19A-19C, ¶67 discloses that holding element 603 is used to position the carrying structure portion 601 relative to bone until the desired bone position is achieved, a screw is inserted to retain the bone position, and 603 is removed by bending at break-away point 607, i.e. as the structure must be broken to separate the pieces, then the structure must have been a single piece/monolithically formed) and protruding outwards from the primary body in a first radial direction of the primary body (Fig. 19B shows 603 protruding radially) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 19C-19E, ¶67), wherein the primary body has an arcuate shape (Fig. 19B), wherein the positioning device is manufactured as a single composite structure (Fig. 19B, ¶67).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the holding element as disclosed by Dorafshr by adding the holding element as taught by Orbay in order to aid in positioning the device until the desired position is reached (Orbay ¶67).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorafshr and Orbay in view of Engstrand et al. (US 2014/0228969, hereinafter “Engstrand”).
As to claim 11, the combination of Dorafshr and Orbay discloses the invention of claim 1 as well as construction of titanium (¶22).
The combination of Dorafshr and Orbay is silent to the positioning device has an anti-slip coating.
Engstrand teaches a similar positioning device (Figs. 1-10) capable of use for relative positioning of cranial bone portions relative to each other (Figs. 4 and 10) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 4 and 10), the positioning device comprising: a primary body (Figs. 1-10) designed to support the cranial bone portions (Figs. 4 and 10), wherein the primary body is created based on representatively individual patient data specific capable of use for a patient to be treated and supplemented by modified anatomical data (Figs. 4 and 10), which is obtained by adjusting statistically detected, undeformed skull shapes to deformed parts of a skull, taking into account variations of a skull shape (Figs. 4 and 10), wherein the primary body comprises a carrying structure (232s, 240s) with an intersecting line-structure (Figs. 6-9), and a holding element (440/140/40, Figs. 4 and 10, ¶s 35 and 77) integrally formed with (Figs. 4 and 10; where each of the eyelet portion of the holding element is shown in at least Figs. 4 and 10 to be necessary for holding the device to the bone; where integral has been interpreted as “essential to completeness” https://www.merriam-webster.com/dictionary/integral or “Necessary to make a whole complete; essential or fundamental.” https://www.lexico.com/en/definition/integral) and protruding outwards from the primary body (Fig. 10) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 4 and 10, ¶s 35 and 77); wherein the primary body has an anti-slip coating (¶s 3 and 30) of titanium (¶30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the titanium as disclosed by Dorafshr has an anti-slip coating as taught by Engstrand, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice for producing a metal sheet into interconnected portions (Engstrand ¶30) for matching and correcting a patient’s cranial defect (Engstrand ¶32).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorafshr and Orbay in view of Roman et al. (US 2003/0125743, hereinafter “Roman”).
As to claim 10, Dorafshr discloses a system (Figs. 1-6) comprising : a positioning device (10) capable of use for positioning of cranial bone portions relative to each other (Figs. 1-6, ¶22) and capable of use for obtaining a predefined overall shape and overall contour to achieve a target cranial shape (Figs. 1-6, ¶22), the positioning device comprising: a primary body (10) designed to support the cranial bone portions (Figs. 1-6, ¶22), wherein the primary body is created based on representatively individual patient data specific capable of use for a patient to be treated and supplemented by modified anatomical data (¶22 discloses manufacture fit to patients with different size and patient specific contouring), which is obtained by adjusting statistically detected, undeformed skull shapes to deformed parts of a skull, taking into account variations of skull shape (¶22 discloses manufacture fit to patients with different size and patient specific contouring), wherein the primary body comprises a carrying structure (14, Figs. 1-5, ¶27) with an intersecting line-structure (Figs. 1-5), and a holding element (16s, 26s, Figs. 1-6, ¶24) monolithically formed with (Figs. 1-4, ¶s 23 and 29) and protruding outwards from the primary body (Figs. 1-4) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 1-6, ¶28); and a cranial-bone fastening device (screws of ¶24) capable of use for temporary fastening of a cranial bone portion to the primary body of the positioning device in order to orientate the cranial bone portions relative to each other (Figs. 1-6), 
Dorafshr is silent to the holding element protrudes outwards from the primary body in a first radial direction of the primary body and the cranial-bone fastening device comprising a pin-shaped fixing element portion and a counter portion, wherein the pin-shaped fixing element portion is designed to contact the cranial bone portion or several cranial bone portions on one side while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions to fasten the cranial bone portion or cranial bone portions on the primary body of the positioning device. 
Orbay teaches a similar device (600, Figs. 19A-19E) capable of use for positioning of bone portions relative to each other (Figs. 19A-19E, ¶67), the device comprising: a primary body (601, portion of 600 comprising 602 and 608, Figs. 19A-19E) designed to support the bone portions (Fig. 19E), wherein the primary body comprises a carrying structure (601, portion of 600 comprising 602 and 608, Figs. 19A-19E), and a holding element (603) monolithically formed with (Figs. 19A-19C, ¶67 discloses that holding element 603 is used to position the carrying structure portion 601 relative to bone until the desired bone position is achieved, a screw is inserted to retain the bone position, and 603 is removed by bending at break-away point 607, i.e. as the structure must be broken to separate the pieces, then the structure must have been a single piece/monolithically formed) and protruding outwards from the primary body in a first radial direction of the primary body (Fig. 19B shows 603 protruding radially) in order to at least one of hold, fasten, or clamp the positioning device (Figs. 19C-19E, ¶67).
Roman teaches a system (Figs. 1-13) comprising a positioning device (18) and a cranial-bone fastening device (Figs. 1-11) capable of use for temporary fastening of a cranial bone portion to a primary body of a positioning device in order to orientate the cranial bone portions relative to each other (Figs. 1-2), wherein the cranial-bone fastening device comprises a pin-shaped fixing element portion (120, 100) and a counter portion (150, Figs. 1-2), wherein the pin-shaped fixing element portion is designed to be capable of contacting the cranial bone portion or several cranial bone portions on one side (Figs. 1-2) while interacting with the counter portion arranged on another side of the cranial bone portion or cranial bone portions (Figs. 1-2) capable of use to fasten cranial bone portion or cranial bone portions on the primary body of the positioning device (Figs. 1-2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the holding element as disclosed by Dorafshr by adding the holding element as taught by Orbay in order to aid in positioning the device until the desired position is reached (Orbay ¶67). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the cranial-bone fastening device as disclosed by Dorafshr with the cranial-bone fastening device as taught by Roman in order to attach the primary body to the patient's cranial bone (Roman ¶s 35 and 36).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775